Citation Nr: AXXXXXXXX
Decision Date: 07/14/21	Archive Date: 07/14/21

DOCKET NO. 200806-166833
DATE: July 14, 2021

ORDER

The issue of reimbursement of beneficiary travel expenses on July 9, 2020, is dismissed.

FINDING OF FACT

The claim for entitlement to payment of medical expenses for services provided on July 9, 2020, was granted by the Department of Veterans Affairs (VA) Veterans Health Administration (VHA).

CONCLUSION OF LAW

The Board of Veterans' Appeals (Board) has no jurisdiction to review the claim, and it must be dismissed.  38 U.S.C. § 7104(a); 38 C.F.R. § 20.104(b), (c).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran served on active duty from March 1966 to December 1967, October 1972 to October 1987, and April 1988 to June 1991.  This appeal is before the Board from a July 2020 decision of the VHA, which denied payment of medical expenses for services provided on July 9, 2020.  The Veteran appealed in August 2020.

However, as reflected in VHA medical payment records, in September 2020, VHA reprocessed the Veteran's claim for reimbursement of beneficiary travel expenses on July 9, 2020, and approved the claim and paid the claimed expenses.  

Given this, there no longer remains a question as to entitlement to VHA benefits for appellate consideration by the Board.  See 38 C.F.R. § 20.104(b).  Therefore, the Board does not have jurisdiction to review the appeal, and it must be dismissed.  See 38 U.S.C. § 7104(a); 38 C.F.R. § 20.104(c).

 

 

JONATHAN B. KRAMER

Veterans Law Judge

Board of Veterans' Appeals

Attorney for the Board	Andrew Mack, Counsel

The Board's decision in this case is binding only with respect to the instant matter decided. This decision is not precedential and does not establish VA policies or interpretations of general applicability. 38 C.F.R. § 20.1303.